DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,627,819 B1.
Claim 1 of the application are met by claim 1 of the patent.
	Claim 4, and 7-9 of the application are met by claim 2 of the patent.

Claim 11 of the application are met by claim 10 of the patent.
Claim 14 of the application are met by claim 2 of the patent.
Claims 17-19 of the application are met by claim 3 of the patent.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3, 10, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (Shalev) (US Pub. No. 2021/0094577 A1) in view of Kawamata et al. (Kawamata) (US Pub. No. 2017/0253177 A1).
Regarding claim 1, Shalev-Shwartz discloses notification system for an autonomous-driving vehicle, comprising: 
one or more processors 110 (Fig. 1); and
memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform a method comprising:
determining a target traffic object from traffic objects (see para. [0241], in which the vehicle determines which vehicle is relevant, whether the host vehicle has the right of way or should give way, e.g. designations 4 and 5); 
determining, based at least in part on the target traffic object, whether the autonomous-driving vehicle has a right of way (para. [0241]) and citation above).
Shalev fails to disclose  generating, based on the determination of whether the autonomous-driving vehicle has the right of way, a vehicle behavior notification for the target traffic object.  However, in the same field of endeavor, Kawamata teaches that the concept of providing information messages from a vehicle to a target traffic object is well 
Regarding claim 2, in Shalev, the target traffic object and the traffic objects are identified based on data associated with attributes of the target traffic object and the traffic objects (para. [0008]).
	Regarding claim 3, the data associated with the attributes of the target traffic object and the traffic objects in the Shalev system is captured through sensors onboard the autonomous-driving vehicle, and wherein the sensors onboard the autonomous-driving vehicle include at least one of a Lidar or a camera (para. [0114]).
	Regarding claim 10, the vehicle behavior notification in the modified system of Shalev and Kawamata is at least one of a visual or an acoustic notification, wherein the visual notification includes at least one of changing a color, a pattern, or brightness associated with light.
	Regarding claims 11-13 and 20, the rejection of claim 11-13 and 20 recites the rejection of claims 1-3 and 11.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz et al. (Shalev) (US Pub. No. 2021/0094577 A1) in view of Kawamata et al. (Kawamata) (US Pub. No. 2017/0253177 A1) and further in view of Baalke et al. (Baalke) (US Pub. No. 2018/0329418 A1)
Regarding claim 6, neither Shalev nor Kawamata discloses that the right of way is determined based on one or more of traffic rules, traffic signals, traffic signs associated with a location of the autonomous-driving vehicle and in relation to the target traffic object and in relation to the target traffic object.  However, this feature is well known in the art as taught in Baalke (para. [0072]).  Therefore, it would have been obvious to one skill in the art to readily recognized using this concept in the modified system of Shalev and Kawamata because these information are relevant to determining who should have the right of way (e.g. the one that has the green light has a the right of way, etc…).
Regarding claim 16, the rejection of claim 16 recites the rejection of 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
22 Jun 21